       Case 2:14-cr-00341-KJD-VCF Document 50 Filed 07/07/20 Page 1 of 3



                          UNITED STATES PROBATION OFFICE
                                DISTRICT OF NEVADA
                                   MEMORANDUM

                                    RE: Juan Lopez-Guzman

                                    Case No.: 2:14CR00341


                       REQUEST FOR TRANSFER OF JURISDICTION


                                          June 22, 2020



TO:    The Honorable Kent J. Dawson
       Senior United States District Judge

On June 24, 2015, Your Honor sentenced Lopez-Guzman to 41 months imprisonment, followed
by a term of three (3) years of supervised release for committing the offense of Deported Alien
Found Unlawfully in the United States in case number 2:14CR341. Your Honor ordered that this
sentence be served consecutive to his eight (8) month revocation sentence in case number
2:15CR143.

On or about February 9, 2020, Lopez-Guzman was again found illegally in the United States and
the United States District Court for the Northern District of Texas, Abilene Division,
subsequently charged him with Illegal Re-Entry After Deportation. The United States District
Court for the Northern District of Texas, Abilene Division, respectfully requests that jurisdiction
of Lopez-Guzman’s case be transferred to their district so they can address his new case and the
revocation concurrently. Should the Court agree with this request, the Probation 22 form is
attached for Your Honor’s signature.

Please contact the undersigned officer at tawni_salem@nvp.uscourts.gov or 702-278-8528 with
any questions or concerns.
      Case 2:14-cr-00341-KJD-VCF Document 50 Filed 07/07/20 Page 2 of 3
ADDENDUM TO PETITION (Probation Form 12)
RE: Juan Lopez-Guzman

                                              Respectfully submitted,
                                                              Tawni Lea Salem
                                                              2020.06.22
                                                              16:57:56 -07'00'
                                              ______________________________
                                              Tawni Salem
                                              Senior United States Probation Officer

Approved:
                      Benjamin Johnson
                      2020.06.22 16:48:31
                      -07'00'
__________________________________________
Benjamin Johnson
Supervisory United States Probation Officer
                 Case 2:14-cr-00341-KJD-VCF Document 50 Filed 07/07/20 Page 3 of 3

PROB 22                                                                                                             DOCKET NUMBER (Tran. Court)
(Rev. 2/88)
                                                                                                                              2:14CR00341
                            TRANSFER OF JURISDICTION                                                                DOCKET NUMBER (Rec. Court)



NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE                          DISTRICT                               DIVISION

                                                                                           Nevada                         U.S. Probation Office
Juan Lopez-Guzman                                                            NAME OF SENTENCING JUDGE

                                                                                                         Kent J. Dawson
                                                                             DATES OF PROBATION/          FROM                     TO
                                                                             SUPERVISED RELEASE

                                                                                                               5/4/2018                 5/3/2021
OFFENSE
8 USC § 1326 – Deported Alien Found Unlawfully in the United States




PART 1 - ORDER TRANSFERRING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE                                         DISTRICT OF                 Nevada



         IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the probationer
   or supervised releasee named above be transferred with the records of this Court to the United States
   District Court for      Nevada                                                upon that Court’s order
   of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
   supervised release may be changed by the District Court to which this transfer is made without further
   inquiry of this court.*


                            7/7/2020
                                        Date                                                        United States District Judge

*This sentence may be deleted in the discretion of the transferring Court.
PART 2 - ORDER ACCEPTING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE                     Northern            DISTRICT OF                  Texas



         IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
   releasee be accepted and assumed by this Court from and after the entry of this order.




                Effective Date                                                       United States District Judge
